DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-4, 6-8, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Independent claims are directed to a method of manually selecting an analysis item to be measured on a x-ray, manually marking a reference point corresponding to the selected analysis item and generating a measurement report. This is similar to the abstract idea grouping Mental processes—concepts performed in the human mind, including an observation, evaluation, judgement or opinion. 
The abstract idea is not integrated into a practical application. Additional limitation stipulating displaying at least one preset reference point with a name of the preset reference point and a position indication of the reference point on an x-ray photograph merely retrieves a reference point associated with the selected analysis item. Nor does the claim limitations provide an inventive concept, i.e., do not amount to significantly more than the judicial exception. 
Dependent claim 2 merely recites different preset analysis methods and therefore do not recite significantly more than the judicial exception. Claim 3 recites limitations stipulating manual selection of preset analysis method, manual selection of analysis items corresponding to the analysis method, and manually selecting different methods at the same time, which are similar to the abstract idea grouping Mental processes—concepts performed in the human mind, including an 
See discussion above for additional corresponding claims, which are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662